Electronically Filed
                                                         Supreme Court
                                                         SCWC-12-0000115
                                                         20-FEB-2015
                                                         07:51 AM

                          SCWC-12-0000115

           IN THE SUPREME COURT OF THE STATE OF HAWAII


                         STATE OF HAWAII,
                   Respondent/Plaintiff-Appellee

                                 vs.

                           JOSEPH VAIMILI,
                   Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-12-0000115; CR NO. 09-1-0140)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant Joseph Vaimili=s
Application for Writ of Certiorari, filed on January 6, 2015, is
hereby accepted and will be scheduled for oral argument.       The
parties will be notified by the appellate clerk regarding
scheduling.
          DATED:   Honolulu, Hawaii, February 20, 2015.
Jeffrey A. Hawk                   /s/ Mark E. Recktenwald
for petitioner
                                  /s/ Paula A. Nakayama

                                  /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack

                                  /s/ Michael D. Wilson